Citation Nr: 0313340	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  96-477 95	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for headaches as 
secondary to service connected lumbar spine disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of stab wound to the left arm, to include 
hypesthesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1982.

This case comes before the Board of Veterans Affairs (Board) 
on appeal from separate rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a March 1995 RO decision 
denied claims for service connection for a back disability, 
headaches, and a heart disorder.  A July 1996 RO decision 
granted service connection for residuals of stab wound to the 
left arm, and assigned an initial noncompensable rating.  The 
Board remanded these claims in July 1999 for further 
development.  At that time, the Board noted that the veteran 
had appealed the assignment of his initial rating for 
residuals of stab wound of the left arm so as to raise the 
issue of a potential "staged" rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board also noted that the 
veteran had argued that his claimed headache disorder was 
secondary to his back disorder.  An October 2002 RO decision 
assigned a 10 percent rating for residuals of stab wound of 
the left arm effective to the date of claim; January 27, 
1995.

As addressed below, the Board finds that the veteran is 
entitled to service connection for a lumbar spine disability.  
Inasmuch as the veteran has claimed a headache disorder as 
secondary to his lumbar spine disability, the Board has 
rephrased the issue listed on the title page.  The issues of 
service connection for a headache disorder as secondary to 
service connected lumbar spine disability, a heart disorder 
and entitlement to an evaluation in excess of 10 percent for 
residuals of stab wound to the left arm, to include 
hypesthesia, are addressed in the remand following this 
decision.

FINDINGS OF FACT

The veteran's current lumbar spine disability was first 
manifested in service.


CONCLUSION OF LAW

Lumbar spine disability was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his current lumbar spine disability 
was first manifested in service.  His service medical records 
indeed reflect his treatment for recurrent back pain.   On 
November 24, 1980, he reported to a military examiner the 
presence of chronic low back pain for approximately "1 
year."  At that time, he denied any specific injury and his 
clinical findings were unremarkable.  He was given an 
assessment of "chronic back strain" for which he was 
prescribed physical therapy (PT) and Parafon Forte.  A 
February 1981 quadrennial examination recorded his complaint 
of "RECURRENT BACK PAIN."  On February 25, 1982, he 
presented to the aid station with complaint of back pain of 
three days duration following a lifting injury.  At that 
time, he reported pain when climbing stairs and bending.  His 
clinical findings were unremarkable, and he was given an 
assessment of "muscle pull lower back."  

Post-service, an April 1985 quadrennial examination for the 
U.S. Army Reserves (USAR) recorded the veteran's complaint of 
"RECURRENT BACK PAIN."  Thereafter, his VA clinical records 
reflect his report of low back pain with in-service injury 
many years following his discharge from service.  A March 
1995 clinical record noted that his lower back pain was 
musculoskeletal (MS) in nature.  On VA examination in May 
1996, he attributed his complaint of low back pain to a 1982 
injury when "crushed by a truck in trailer."  At that time, 
he was given a diagnosis of low back pain with x-ray evidence 
of decreased height to the L5-S1 disc space which could be 
within normal limits.  A magnetic resonance imaging (MRI) 
scan in October 1998 was significant for mild bulging of L2-
3, mild facet degeneration of L3-4 and L4-5, and a moderate 
sized right paracentral disc herniation at L5-S1 impinging 
upon the right S1 nerve.  A November 1999 neurosurgery 
consultation resulted in an impression of mechanical low back 
pain with degenerative disc disease and radiculopathy.  He 
subsequently underwent surgery involving an L4-S1 rib cage 
placement.

In November 1999, the veteran underwent VA examination with 
benefit of review of his claims folder.  At that time, he 
attributed the onset of his low back pain to either picking 
up a heavy object or being crushed by a truck against the 
wall while in service.  The examiner noted that there were 
in-service entries alluding to his complaints of back pain.  
Following examination and an extensive review of the claims 
folder, the examiner provided diagnoses of history of 
complaint of low back pain, and L5-S1 herniated nucleus 
pulposus, right-sided, with S1 root impingement status post 
diskectomy and fusion of L5-S1 with residual pain.  The 
examiner also offered the following opinion:

"It is the opinion of this examiner that the 
patient's service-connected complaint of low 
back pain might be connected to his 
development eventually of a herniated nucleus 
pulposis at the L5-S1 junction."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran's service medical records document his report of 
recurrent low back pain.  He was given an assessment of 
"chronic back strain" in November 1980, and a muscle pull 
following a lifting injury in February 1982.  His February 
1981 and April 1985 quadrennial examinations demonstrate 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b) 
(2002).  In November 1999, a VA examiner provided opinion 
that the veteran's in-service back pain "might be" related 
to his current lumbar spine disability.  The Board disagrees 
with the RO that the term "might be" does not rise to the 
level fulfilling the standard of proof contained in 
38 U.S.C.A. § 5107.  Watai v. Brown, 9 Vet. App. 441, 443 
(1996) (an opinion of "very well might have been" 
sufficient to satisfy the burden of proof in 38 U.S.C.A. 
§ 5107).  Furthermore, there is no competent opinion of 
record supporting the RO's assertion that the in-service 
clinical findings do not "support the presence of a spinal 
condition anywhere analogous to HNP (herniated nucleus 
pulposus)."  To the contrary, a November 1999 VA 
neurosurgery consultation can easily be interpreted as 
stating that a mechanical low back pain resulted in 
degenerative disc disease and radiculopathy.  On this 
evidence, the Board concludes that the veteran's current 
lumbar spine disorder was first manifested in service.  The 
claim for service connection, therefore, is granted.

ORDER

Service connection for lumbar spine disability is granted.


REMAND

Subsequent to the Board's remand order dated July 1999, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 became effective.  Among other things, the changes in 
law include new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  The 
veteran has not been afforded a notice which complies with 
the provisions of 38 U.S.C.A. § 5103, and the remaining 
claims on appeal must be remanded on due process grounds.  
Quartuccio, 16 Vet. App. 183 (2002).  

Furthermore, the RO has rated the veteran's residuals of stab 
wound to the left arm with hypesthesia based upon the 
veteran's neurologic manifestations.  Scars may receive 
separate ratings based upon appearance, healing, and/or on 
impairment of function of the part affected.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The RO has not considered 
whether a separate rating is warranted for the appearance or 
healing of the scar itself, nor has the RO cited the recent 
regulatory changes pertaining to rating scar disabilities.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  On remand, the 
RO must consider whether the veteran is entitled to any 
additional compensation for the scar on his left arm under 
the old and revised regulatory criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103 on the issues of (a) 
entitlement to service connection for a 
heart disorder; (b) entitlement to service 
connection for headaches as secondary to 
service connected lumbar spine disability, 
and (c) entitlement to an evaluation in 
excess of 10 percent for residuals of stab 
wound to the left arm, to include 
hypesthesia.

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his claimed 
heart, headache and left arm scar 
disabilities since August 1999.  The RO 
should take appropriate steps to obtain 
any other records identified by the 
veteran as relevant to his claims on 
appeal.

3.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for a skin examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his residuals of stab wound to 
the left arm.  The examiner should provide 
a measurement, in square inches, of the 
area encompassed by the stab wound scar.  
The examiner should also provide findings 
pertaining to the presence or absence of 
soft tissue damage, frequent loss of 
covering of skin over the scar, 
objectively demonstrated pain on 
palpation, and whether the such scar 
results in limitation of motion of the 
part affected

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



